Citation Nr: 1707975	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  16-12 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for frostbite residuals affecting the fingers and ears.

2.  Entitlement to service connection for frostbite residuals affecting the fingers and ears.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1967 to June 1969.  He appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, through the Paperless Delivery of Veterans Benefits (PDVB).  Jurisdiction remains with the Los Angeles, California, RO.

In the July 2015 rating decision, the RO reopened the claim for service connection for frostbite residuals affecting the fingers and ears and denied it on the merits.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In the decision below, the Board reopens the claim for service connection for frostbite residuals affecting the fingers and ears.  The underlying claim is addressed in in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 

FINDINGS OF FACT

1.  In May 2013, the RO denied service connection for frostbite residuals affecting the fingers and ears on the basis that the Veteran did not have a current disability related to cold injury and that the diagnosed dermatitis was determined to be less likely than not related to military service.  The Veteran received notice of the decision but did not disagree and the decision became final.

2.  The additional evidence associated with the claims file since the May 2013 rating decision supports reopening the claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for frostbite residuals affecting the fingers and ears.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Given the fully favorable decision for the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for frostbite residuals affecting the fingers and ears, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.

New and Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Historically, the RO denied service connection for frostbite residuals affecting the fingers and ears in May 2013.  The RO noted that the evidence did not show a current diagnosed disability and that the current skin condition of dermatitis was less likely than not related to military service.  The Veteran did not appeal that decision and thus it became final.

The Veteran requested that VA reopen the previously denied claim in March 2015.  Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final May 2013 rating decision.  

Specifically, the Veteran submitted several items of evidence since the previous May 2013 adverse decision, including private and VA treatment reports, VA examination reports, and various lay statements.  According to a January 2015 VA treatment report, the Veteran was noted to have fingerbed dermatitis 2/2 (secondary to) h/o (history of) frostbite injury.  According to a private physician's statement dated in March 2015, it was noted that the Veteran had frostbite on the fingers on both hands.  An October 2015 VA treatment report also notes that the Veteran has some dermatitis around the ears.

Based on a review of this new evidence, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156 (a) have been satisfied. Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim for service connection for frostbite residuals affecting the fingers and ears is reopened.  The Veteran's appeal is granted only to this extent.


ORDER

As new and material evidence has been received to reopen a claim for frostbite residuals affecting the fingers and ears, the claim, to this extent, is granted.


REMAND

The Board finds remand warranted for additional medical inquiry into the Veteran's claim for frostbite residuals affecting the fingers and ears. 

The Veteran was afforded a VA examination in February 2012.  At that time, the diagnoses included chronic fingertip hand dermatitis likely with an irritant and frictional component, however, both ears showed normal exam findings, although the Veteran reported sensitivity and numbness to both.  The February 2012 VA examiner determined that the Veteran's current finger dermatitis was less likely than not caused by or a result of his military service.

The Board notes that according to the January 2015 VA treatment report and March 2015 private treatment report, the Veteran currently has frostbite of fingers.  The October 2015 VA treatment report also reflects dermatitis involving the ears.  However, there is no opinion regarding whether the frostbite injury referred to in the January 2015 VA treatment reports was incurred during active duty or whether his currently diagnosed frostbite of fingers or dermatitis of the ears is related to his military service.  In addition, although the January 2015 VA examiner noted that the Veteran reported a history of reported frostbite during the Veteran's tours in Korea, no rationale was provided for the opinion that his fingerbed dermatitis is related to frostbite injury.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In light of the new diagnoses rendered, a new VA examination and opinion should be obtained on remand.  

The record reflects that the Veteran receives treatment through VA.  However, the most recent VA treatment records in his claims file are dated through April 2016.  Thus, any outstanding VA treatment records dated since April 2016 should be sought and associated with the record.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA treatment records dated from April 2016 to the present.

6.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any current frostbite residuals affecting the fingers and ears; and their relationship, if any, to the Veteran's military service.  The entire record must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

Any necessary testing should be conducted. 

The examiner(s) should provide opinions as to whether it is at least as likely as not (a probability of 50 percent or greater) that any current frostbite residuals affecting the fingers and ears had its onset during the Veteran's active service or is otherwise causally related to his service. 

The examiners must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

In providing the rationale for this opinion, the examiner should take into consideration statements of the Veteran regarding inservice and post service symptoms, as well as the February 2012 VA examination report, January 2015 VA treatment report, March 2015 private treatment report, and October 2015 VA treatment report.  In addition the examiner should try and reconcile all symptomatology and diagnoses regarding frostbite residuals affecting the fingers and ears, as well as any differing opinions, to the extent possible.

3.  Then readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence considered, since the issuance of the last SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


